UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1506


XINYOU LIN,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    October 16, 2012               Decided:   October 22, 2012


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Troy Nader Moslemi, ALL PEOPLES LAW CENTER, P.A., New York, New
York, for Petitioner.     Stuart F. Delery, Acting Assistant
Attorney General, Jennifer L. Lightbody, Senior Litigation
Counsel, Matthew A. Connelly, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Xinyou       Lin,   a   native      and    citizen   of   the     People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration         judge’s       denial     of    his     requests      for       asylum,

withholding        of   removal,      and   protection      under     the     Convention

Against Torture.

              We first note that the agency denied Lin’s request for

asylum on the ground that he failed to establish by clear and

convincing evidence that he filed his asylum application within

one year of his arrival in the United States, and failed to

establish         either    changed    or      extraordinary       circumstances        to

excuse      the    late    filing     of    his   application.          See    8    U.S.C.

§ 1158(a)(2)(B) (2006); 8 C.F.R. § 1208.4(a)(2) (2012).                            We lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2006), and find that Lin has failed to raise a

colorable constitutional claim or question of law that would

fall under the exception set forth in 8 U.S.C. § 1252(a)(2)(D)

(2006). *     See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.


     *
        We have thoroughly reviewed Lin’s claim that the
immigration judge deprived him of due process by denying his
motion for a continuance.      Because Lin fails to show the
requisite prejudice to establish a due process violation, see
Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008), we find that
he has failed to raise a colorable constitutional claim for
purposes of 8 U.S.C. § 1252(a)(2)(D).    Additionally, we uphold
(Continued)
                                             2
2009).       Given    this   jurisdictional        bar,       we   cannot      review   the

underlying merits of his asylum claims.                     Accordingly, we dismiss

this portion of the petition for review.

              Lin also contends that the agency erred in denying his

request for withholding of removal.                “Withholding of removal is

available under 8 U.S.C. § 1231(b)(3) if the alien shows that it

is more likely than not that h[is] life or freedom would be

threatened     in    the   country      of   removal        because     of    h[is]   race,

religion, nationality, membership in a particular social group,

or    political      opinion.”         Gomis,    571    F.3d       at   359     (citations

omitted); see 8 U.S.C. § 1231(b)(3) (2006).                        An alien “must show

a ‘clear probability of persecution’ on account of a protected

ground.”      Djadjou v. Holder, 662 F.3d 265, 272 (4th Cir. 2011)

(quoting INS v. Stevic, 467 U.S. 407, 430 (1984)), petition for

cert. filed, 81 U.S.L.W. 3075 (Aug. 6, 2012).                                Based on our

review   of    the    record,     we    conclude       that    substantial       evidence

supports the finding that Lin failed to establish that he faces

a    clear   probability     of    persecution         in     China     based    upon   his

religion.




the   immigration  judge’s denial of  Lin’s  motion  for  a
continuance, finding no abuse of discretion.   See Lendo v.
Gonzales, 493 F.3d 439, 441 (4th Cir. 2007) (setting forth
standard of review).



                                             3
               Finally, Lin challenges the denial of his request for

protection under the Convention Against Torture.                             To qualify for

such   protection,         a     petitioner         bears    the    burden    of       proof    of

showing “it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.”                                        8

C.F.R.    §    1208.16(c)(2)           (2012).        Based    on    our    review       of    the

record,       we    conclude       that      substantial       evidence       supports         the

denial of Lin’s request for relief.                     See Dankam v. Gonzales, 495

F.3d   113,        124    (4th     Cir.      2007)    (setting       forth     standard         of

review).           Lin   simply    failed      to     demonstrate      that       it    is    more

likely than not that he will be tortured based on his religious

practices or for violating China’s illegal exit laws.

               Accordingly,        we     dismiss      the    petition      for    review       in

part and deny the petition for review in part.                          We dispense with

oral   argument          because       the    facts    and     legal       contentions         are

adequately         presented      in    the    materials       before       the    court       and

argument would not aid the decisional process.



                                                            PETITION DISMISSED IN PART
                                                                    AND DENIED IN PART




                                                4